EXHIBIT 10.6

  

Form of Restricted Stock Award Agreement for Employees

 

This Restricted Stock Award Agreement (this "Agreement") is made and entered
into as of ___________ (the "Grant Date") by and between Cellceutix Corporation,
a Nevada corporation (the "Company") and ______________ (the "Grantee").

 

WHEREAS, the Company has adopted the 2016 Equity Incentive Plan (the "Plan")
pursuant to which awards of Restricted Stock may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock provided for
herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Grant of Restricted Stock. Pursuant to Section 7.2 of the Plan, the Company
hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of, in the aggregate, ______________ shares of Common Stock of the
Company (the "Restricted Stock"), on the terms and conditions and subject to the
restrictions set forth in this Agreement and the Plan. Capitalized terms that
are used but not defined herein have the meaning ascribed to them in the Plan.

 

2. Consideration. The grant of the Restricted Stock is made in consideration of
the services to be rendered by the Grantee to the Company.

 

3. Restricted Period; Vesting.

 

3.1 Except as otherwise provided herein, provided that the Grantee remains in
Continuous Service through the applicable vesting date, and further provided
that any additional conditions and performance goals set forth in Schedule I
have been satisfied, the Restricted Stock will vest in accordance with the
following schedule:

 

Vesting Date

Shares of Common Stock

 

 

The period over which the Restricted Stock vests is referred to as the
"Restricted Period".

 



 2

 



  

3.2 The foregoing vesting schedule notwithstanding, if the Grantee's Continuous
Service terminates for any reason at any time before all of his or her
Restricted Stock has vested, the Grantee's unvested Restricted Stock shall be
automatically forfeited upon such termination of Continuous Service and neither
the Company nor any Affiliate shall have any further obligations to the Grantee
under this Agreement.

 

3.3 The foregoing vesting schedule notwithstanding, upon the occurrence of a
Change in Control, 100% of the unvested Restricted Stock shall vest as of the
date of the Change in Control.

 

4. Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period, the Restricted Stock or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock or
the rights relating thereto during the Restricted Period shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock will be
forfeited by the Grantee and all of the Grantee's rights to such shares shall
immediately terminate without any payment or consideration by the Company.

 

5. Rights as Shareholder; Dividends.

 

5.1 The Grantee shall be the record owner of the Restricted Stock until the
shares of Common Stock are sold or otherwise disposed of, and shall be entitled
to all of the rights of a shareholder of the Company including, without
limitation, the right to vote such shares and receive all dividends or other
distributions paid with respect to such shares. Notwithstanding the foregoing,
any dividends or other distributions shall be subject to the same restrictions
on transferability as the shares of Restricted Stock with respect to which they
were paid.

 

5.2 The Company may issue stock certificates or evidence the Grantee's interest
by using a restricted book entry account with the Company's transfer agent.
Physical possession or custody of any stock certificates that are issued shall
be retained by the Company until such time as the Restricted Stock vests.

 

5.3 If the Grantee forfeits any rights he or she has under this Agreement in
accordance with Section 3, the Grantee shall, on the date of such forfeiture, no
longer have any rights as a shareholder with respect to the Restricted Stock and
shall no longer be entitled to vote or receive dividends on such shares.

 

6. No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee's Continuous Service at any time, with or without Cause.

 



 3

 



  

7. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the shares of Common Stock shall
be adjusted or terminated in any manner as contemplated by Section 11 of the
Plan.

 

8. Tax Liability and Withholding.

 

8.1 The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
the Plan, the amount of any required withholding taxes in respect of the
Restricted Stock and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:

 

(a) tendering a cash payment.

 

(b) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable or deliverable to the Grantee as a result of
the vesting of the Restricted Stock; provided, however, that no shares of Common
Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law.

 

(c) delivering to the Company previously owned and unencumbered shares of Common
Stock.

 

8.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
("Tax-Related Items"), the ultimate liability for all Tax-Related Items is and
remains the Grantee's responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant or vesting of the Restricted Stock or the subsequent sale of any
shares; and (b) does not commit to structure the Restricted Stock to reduce or
eliminate the Grantee's liability for Tax-Related Items.

 

9. Section 83(b) Election. The Grantee may make an election under Code Section
83(b) (a "Section 83(b) Election") with respect to the Restricted Stock. Any
such election must be made within thirty (30) days after the Grant Date. If the
Grantee elects to make a Section 83(b) Election, the Grantee shall provide the
Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the US Internal Revenue
Service. The Grantee agrees to assume full responsibility for ensuring that the
Section 83(b) Election is actually and timely filed with the US Internal Revenue
Service and for all tax consequences resulting from the Section 83(b) Election.

 



 4

 



  

10. Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company's shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Grantee understands that the
Company is under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.

 

11. Legends. A legend may be placed on any certificate(s) or other document(s)
delivered to the Grantee indicating restrictions on transferability of the
shares of Restricted Stock pursuant to this Agreement or any other restrictions
that the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any applicable federal
or state securities laws or any stock exchange on which the shares of Common
Stock are then listed or quoted.

 

12. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company's principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee's address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

 

13. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Nevada without regard to conflict of
law principles.

 

14. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.

 

15. Restricted Stock Subject to Plan. This Agreement is subject to the Plan as
approved by the Company's shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

16. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee's beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock may be transferred by will or the laws of descent or
distribution.

 



 5

 



  

17. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

18. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Stock in this Agreement does not create any contractual right
or other right to receive any Restricted Stock or other Awards in the future.
Future Awards, if any, will be at the sole discretion of the Company. Any
amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee's employment
with the Company.

 

19. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Restricted Stock, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Grantee's material rights under
this Agreement without the Grantee's consent.

 

20. No Impact on Other Benefits. The value of the Grantee's Restricted Stock is
not part of his normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

22. Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock subject to all of the terms
and conditions of the Plan and this Agreement. The Grantee acknowledges that
there may be adverse tax consequences upon the grant or vesting of the
Restricted Stock or disposition of the underlying shares and that the Grantee
has been advised to consult a tax advisor prior to such grant, vesting or
disposition.

 

[signature page follows]

 

 6

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CELLCEUTIX CORPORATION

 

By:

 

Name:

 

Title:

 

 

  

 

 

 

 

 

 

[EMPLOYEE NAME]

 

 

 

 

 

 

By:

 

 

Name:

 

 

  

7

 